        Case: 3:20-cv-00249-wmc Document #: 3 Filed: 03/18/20 Page 1 of 16



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WISCONSIN

DEMOCRATIC NATIONAL COMMITTEE and
DEMOCRATIC PARTY OF WISCONSIN,                              Civil Action No. 3:20-cv-00249

                        Plaintiffs,

        v.

MARGE BOSTELMANN, JULIE M. GLANCEY,
ANN S. JACOBS, DEAN KNUDSON, ROBERT
F. SPINDELL, JR., and MARK L. THOMSEN, in
their official capacities as Wisconsin Elections
Commissioners,

                        Defendants.

BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING
                ORDER AND PRELIMINARY INJUNCTION

                                      I.   NATURE OF THE CASE

        Plaintiffs, the Democratic National Committee and the Democratic Party of Wisconsin,

bring this emergency motion for a temporary restraining order and a preliminary injunction to

address the immediate and severe effects the coronavirus pandemic is having on the Wisconsin

primary election scheduled for April 7. Plaintiffs are requesting that the Court grant emergency

relief today because a Wisconsin statutory provision, Wis. Stat. § 6.28(1), establishes that today

is the last day for Wisconsin citizens to register to vote electronically or by-mail. After today and

absent intervention by the Court, Wisconsinites will only be able to register to vote in-person,

which will effectively prevent potentially thousands of citizens from participating in the primary.

With the directives from the federal and state government for people throughout the country,

including in Wisconsin, to shelter in place and stay in their homes, registering in person is simply

not feasible. The citizens of Wisconsin should not be forced to violate government directives and

risk their health and that of their families in order to exercise their constitutional right to vote.
       Case: 3:20-cv-00249-wmc Document #: 3 Filed: 03/18/20 Page 2 of 16



Accordingly, Plaintiffs respectfully request that the Court stay application of Wis. Stat. § 6.28(1)

and extend the period for electronic and by-mail registration until at least April 3, 2020.

       The extraordinary circumstances created by the coronavirus pandemic also require

additional relief—relief beyond staying Wis. Stat. § 6.28(1)—to ensure that there is not

widespread disenfranchisement of Wisconsin voters. Because of the government “shelter-in-

place” directives and the very real health risks of voting in person, Wisconsin will almost

certainly have a dramatic increase in voting by-mail in the primary election and, in all likelihood,

in the November general election. This inevitable reality gives rise to a direct clash with a

requirement of Wisconsin law—set forth in Wis. Stat. § 6.87(6)—that mail-in ballots must arrive

at municipal clerks’ offices by 8:00 p.m. on Election Day in order to be counted, even if ballots

were mailed and postmarked before or on Election Day. With the impending surge in mail-in

ballots and the strains that the coronavirus pandemic is already placing on the mail system and

postal workers, there is a strong likelihood that large numbers of mail-in ballots lawfully cast by

Wisconsin citizens—potentially thousands of ballots—will arrive after the 8:00 p.m. deadline on

April 7. Absent relief from the Court, those ballots will be thrown away and potentially

thousands of citizens will be disenfranchised. There is no legitimate reason for the State to

continue to impose this Election Day receipt deadline and certainly not the type of extremely

compelling state interest that the State must show given the potential widespread

disenfranchisement of Wisconsin voters. Accordingly, Plaintiffs request that the Court stay the

application of Wis. Stat. § 6.87(6) and order that the State accept mail-in ballots postmarked on

or before Election Day until at least ten days after Election Day.

       The final voting provisions that trigger an immediate need for relief are the requirements

that: (1) copies of proof of residence accompany electronic and by-mail voter registration




                                                -2-
        Case: 3:20-cv-00249-wmc Document #: 3 Filed: 03/18/20 Page 3 of 16



applications, Wis. Stat. § 6.34; and (2) copies of photo identification accompany absentee ballot

applications, id. § 6.86, 6.87. Relief from the documentary requirements is needed because of the

severe logistical obstacles that Wisconsin voters face in attempting to generate copies of

documents needed to prove residency and identity. With the widespread, government-mandated

closings of commercial businesses, libraries, and places of work, voters do not have access to the

copiers and scanners needed to generate copies of these documents, and they would put their

health at risk by leaving their homes in search of this type of equipment. There are other existing

requirements that protect the integrity of ballots that are cast. For instance, a voter must already

sign a comprehensive certificate on absentee ballots stating she is a resident of the locality from

where she is voting. Wis. Stat. § 6.87(2). This certificate is subject to penalties for false

statements. Id. Accordingly, Plaintiffs request that the Court stay the documentary requirements

of Wis. Stats. §§ 6.34, 6.86, and 6.87.

       In sum, this is a case about an unprecedented public health crisis testing the exercise of

fundamental rights. The provisions of Wisconsin law at issue (the “Challenged Provisions”) are

forcing voters to choose between risking their health—and the health of others—and casting a

ballot or preserving their health and not exercising the right to vote. “No right is more precious in

a free country than that of having a voice in the election of those who make the laws under

which, as good citizens, we must live. Other rights, even the most basic, are illusory if the right

to vote is undermined.” Wesberry v. Sanders, 376 U.S. 1, 17 (1964). Immediate relief is required

to protect this basic right for thousands of Wisconsin citizens, including the constituents and

members of the Plaintiff organizations.

                                 II.      STATEMENT OF FACTS

       The Democratic presidential primary election is currently scheduled for April 7, 2020.

Today, March 18, is the last day for Wisconsinites to submit voter registrations electronically or


                                                 -3-
       Case: 3:20-cv-00249-wmc Document #: 3 Filed: 03/18/20 Page 4 of 16



by-mail. Wis. Stat. § 6.28(1). After today, individuals may still register to vote in-person, either

at a municipal clerk’s office or at a polling place on Election Day. Id. (citing Wis. Stat. §§ 6.29,

6.55(2)). To register, a voter must include proof of residency. See Wis. Stat. § 6.34. To apply for

an absentee ballot, a voter must include a proof of identification with the application. See Wis.

Stat. §§ 6.86, 6.87. A voter seeking to vote by-mail absentee must submit an application no later

than April 2, 2020, Wis. Stat. § 6.86(6)(b), and the voter must mail his or her absentee ballot so

that it arrives at the municipal clerk’s office by 8:00 p.m. on Election Day. Wis. Stat. § 6.87(6).

If the absentee ballot arrives after 8:00 p.m. on Election Day—even if cast long before Election

Day—it is rejected and the voter is disenfranchised. Id.

       Voters must navigate these requirements in the midst of an unprecedented public health

crisis enveloping the world. Wisconsin is not exempt from the coronavirus or COVID-19. As of

March 17, 72 people in the State had tested positively for the illness. Ex. 4. And, effective 5:00

p.m. on March 17, Governor Tony Evers ordered “a statewide moratorium on mass gatherings of

10 people or more to mitigate the spread of COVID-19.” Ex. 1. Restaurants, bars, indoor

shopping malls, and all public and private schools have been ordered closed. Id. Libraries, too,

are shuttering across the state, including those in Madison. Ex. 2.

       In past elections, same-day voter registration has been a popular option. In the 2016

general election, for example, 12.7% of voters registered on Election Day. Ex. 5. In the 2014

general election, 11.12% of voters participated in same-day registration. Id.

       Meanwhile, requests for absentee ballots are “pouring in,” according to the Wisconsin

Elections Commission. Ex. 3. Between last Friday, March 13, and Monday, March 16, 64,000

requests have come in. Id. On Monday alone, 39,000 requests for absentee ballots were recorded.

As of March 17, 173,773 applications for absentee ballots have been received. Id. This means




                                                -4-
         Case: 3:20-cv-00249-wmc Document #: 3 Filed: 03/18/20 Page 5 of 16



that approximately 22% of all absentee ballot requests through March 16 came on March 16. As

the coronavirus and its effects continue to spread, there is little reason to expect these numbers to

abate.

         As of March 17, elections officials have sent out nearly 129,000 absentee ballots and just

over 6,000 completed absentee ballots have been received. 1 Ex. 6. But not all these absentee

ballots will be counted—even if they are cast on or before Election Day. Many of them will

arrive after 8:00 p.m. on Election Day and, as Wisconsin law dictates, they will be rejected. In

the 2018 general election, for instance, 1,445 absentee ballots arrived after the Election Day

deadline and were therefore not counted, according to data from the Election Assistance

Commission.

                                      III.     LEGAL STANDARD

         Under Federal Rule of Civil Procedure 65(b), a court may issue a temporary restraining

order without notice to Defendants if “specific facts in an affidavit or a verified complaint clearly

show that immediate and irreparable injury, loss, or damage will result to the movant before the

adverse party can be heard in opposition.” Fed. R. Civ. P. 65(b). “Where the adverse party has

received notice of a motion for a temporary restraining order and a hearing has been held on the

motion, it is proper for the court to consider the motion as one for a preliminary injunction.”

Milwaukee Cty. Pavers Ass’n v. Fielder, 707 F. Supp. 1016, 1018 n.3 (W.D. Wis. 1989); see also

Planned Parenthood of Wis., Inc. v. Van Hollen, 963 F. Supp. 2d 858, 865 (W.D. Wis. 2013).

         “[T]he same showing is required to obtain either” a temporary restraining order or a

preliminary injunction. Van Hollen, 963 F. Supp. 2d at 865 (citing Winnig v. Sellen, 731 F. Supp.

2d 855, 857 (W.D. Wis. 2011)). “‘To win a preliminary injunction, a party must show that it has


1
 Wis. Elections Comm’n, Absentee Ballot Report - April 7, 2020 Spring Election and Presidential Preference
Primary (Mar. 17, 2020), available at https://elections.wi.gov/node/6730.


                                                     -5-
        Case: 3:20-cv-00249-wmc Document #: 3 Filed: 03/18/20 Page 6 of 16



(1) no adequate remedy at law and will suffer irreparable harm if a preliminary injunction is

denied and (2) some likelihood of success on the merits.’” Am. Civil Liberties Union of Ill. v.

Alvarez, 679 F.3d 583, 589 (7th Cir. 2012) (quoting Ezell v. City of Chicago, 651 F.3d 684, 694

(7th Cir. 2011)). “If the moving party makes this threshold showing, the court ‘weighs the factors

against one another, assessing whether the balance of harms favors the moving party or whether

the harm to the nonmoving party or the public is sufficiently weighty that the injunction should

be denied.’” Id. (quoting Ezell, 651 F.3d at 694). This Court “applies a sliding scale in weighing

whether preliminary relief is warranted.” Van Hollen, 963 F. Supp. 2d at 864. “[T]he more net

harm an injunction can prevent, the weaker the plaintiff’s claim on the merits can be while

supporting some preliminary relief.” Hoosier Energy Rural Elec. Coop., Inc. v. John Hancock

Life Ins. Co., 582 F.3d 721, 725 (7th Cir. 2009).


                                        IV.     ARGUMENT

    A. Plaintiff is likely to succeed on the merits.

        The Challenged Provisions disenfranchise valid voters during an unprecedented public

health crisis and deprive Wisconsinites of their liberty interest in voting without due process of

the law. Plaintiffs are therefore highly likely to succeed on the merits of their claims.


            a. Plaintiffs are likely to succeed on their right-to-vote claim.

        The Challenged Provisions severely restrict Wisconsin voters’ right to vote by forcing

them to venture out in public during a public health crisis—contrary to governmental guidance,

see, e.g., 1–2, 4—or else not vote. Under the Anderson/Burdick balancing test, the Supreme

Court requires courts to “weigh ‘the character and magnitude of the asserted injury to the rights .

. . that the plaintiff seeks to vindicate’ against ‘the precise interests put forward by the State as

justifications for the burden imposed by its rule,’” considering “‘the extent to which those


                                                  -6-
        Case: 3:20-cv-00249-wmc Document #: 3 Filed: 03/18/20 Page 7 of 16



interests make it necessary to burden the plaintiff’s rights.’” Burdick v. Takushi, 504 U.S. 428,

434 (1992) (quoting Anderson v. Celebrezze, 460 U.S. 780, 788–89 (1983)). This inquiry is

highly fact-specific and may not be undertaken by rote. Rather, the court applies a “flexible

standard.” Id. When voting rights are severely restricted, a law “must be narrowly drawn to

advance a state interest of compelling importance.” Norman v. Reed, 502 U.S. 279, 280 (1992).

But even less severe burdens remain subject to balancing: “[h]owever slight” the burden on

voting rights may appear, “it must be justified by relevant and legitimate state interests

‘sufficiently weighty to justify the limitation.’” Crawford v. Marion Cty. Election Bd., 553 U.S.

181, 191 (2008) (controlling op.) (quoting Norman, 502 U.S. at 288–89). In evaluating the

burden a law imposes, a court must focus on both the burden on the general electorate and the

effect on the actual individuals affected by the law. Id. at 201; see also One Wis. Institute, Inc. v.

Thomsen, 198 F. Supp. 3d 896, 930 (W.D. Wis. 2016).

       Courts have repeatedly recognized that disenfranchisement severely burdens the right to

vote—and that even disenfranchising a small number of voters can give rise to a severe burden.

See, e.g., League of Women Voters of N.C. (“LOWV”) v. North Carolina, 769 F.3d 224, 244 (4th

Cir. 2014); see also Purcell v. Gonzalez, 549 U.S. 1, 4 (2006) (“[T]he possibility that qualified

voters might be turned away from the polls would caution any district judge to give careful

consideration to the plaintiffs’ challenges.”); Ne. Ohio Coal. for the Homeless (“NEOCH”) v.

Husted, 696 F.3d 580, 597 (6th Cir. 2012).

       Here, the Challenged Provisions operate to disenfranchise thousands of voters by forcing

them to venture out in public during a global pandemic and risk contracting an ailment that has

killed thousands globally—or else not vote. Today’s voter registration deadline means that

individuals wishing to register to vote can only do so in-person. See Wis. Stat. § 6.28(1) (citing




                                                 -7-
       Case: 3:20-cv-00249-wmc Document #: 3 Filed: 03/18/20 Page 8 of 16



Wis. Stat. §§ 6.29, 6.55(2)). Currently, individuals are being urged, if not ordered, to avoid

public spaces. Ex. 1. Understandably, many individuals will abide by these precautions and will

not leave their homes to go to the municipal clerk’s office or a polling place on election day or

during the early vote period. Thus, they will remain unregistered and unable to exercise their

fundamental right to vote.

       This is similar to a case decided in the wake of the devastating Hurricane Matthew. In

Florida, a federal court explained that the state imposed a “severe burden on the right to vote”

when the hurricane and subsequent evacuations prevented eligible voters from registering to

vote. Florida Democratic Party v. Scott, 215 F. Supp. 3d 1250, 1257 (N.D. Fla. 2016). If the

state enforced its deadline, that court explained, it “would categorically deny the right to vote” to

thousands of individual and it would be “nonsensical to prioritize those deadlines over the right

to vote.” Id. at 1258. In fact, courts have regularly held election deadlines must give way for

voters to have their votes cast and counted. See id.; see also Ga. Coal. for the Peoples’ Agenda,

Inc., v. Deal, 214 F. Supp. 3d 1344, 1345 (S.D. Ga. 2016) (granting preliminary injunction to

extend voter-registration deadline due to a hurricane and observing that “an individual’s loss of

the right to vote is clearly an irreparable injury that outweighs any damage caused by extending

the deadline”).

       Additionally, the Challenged Provisions require individuals registering to vote or voters

applying for an absentee ballot to provide copies of documentation—proof of residency for

registrants and voter identification for absentee ballot applicants. See §§ 6.34, 6.86, 6.87. But to

provide these documents means a voter must locate a copier, scanner, computer, and/or printer.

These are machines not every individual or household has access to, particularly among less-

affluent populations, the elderly (a population specifically at risk in this pandemic), and college




                                                -8-
       Case: 3:20-cv-00249-wmc Document #: 3 Filed: 03/18/20 Page 9 of 16



students, among others. Even more, libraries (which likely have public access to copiers,

scanners, and printers) are closing throughout the state. See, e.g., Ex. 2. Therefore, among large

swaths of Wisconsin’s population, to provide the required documentation means leaving the

house, locating a copier, scanner, and/or printer (a task increasingly more difficult as locations

with those machines shutter), and being exposed to the coronavirus. Again, individuals will

understandably decline to risk their health and the health of the public to scan a document. Thus,

these requirements also severely burden individuals’ voting rights because it unnecessarily risks

their exposure to a deadly virus and results in disenfranchisement.

       Finally, the Challenged Provisions require that absentee ballots be received by election

offices no later than 8:00 p.m. on Election Day. Wis. Stat. § 6.87(6). If an absentee ballot arrives

after 8:00 p.m. on Election Day, it is not counted. Id. As more and more people request absentee

ballots to avoid venturing out into crowded spaces during a global pandemic, these deadlines

operate with suppressive effect. They inundate local elections officials and risk preventing them

from processing the voluminous requests for absentee ballots. Moreover, the Election Day

deadline prevents having ballots counted even if they are sent on or before Election Day.

       In a situation analogous for its lack of foreseeability, one court allowed ballots cast on or

before Election Day—but received after Election Day—to be counted due to the anthrax attacks

of 2002. In re Holmes, 788 A.2d 291 (N.J. Sup. Ct. 2002). The court held that “rigid application

of the rule that all ballots be received by the board by 8:00 P.M. of Election Day would unfairly

deprive absentee voters of their franchise as a result of exceptional circumstances neither within

their control nor which, in light of human experience, might reasonably be expected.” Id. at 295.

The same must result here. In similar contexts, courts have held that deadlines must give way

when voting rights are at stake. See Doe v. Walker, 746 F. Supp. 2d 667, 677 (D. Md. 2010)




                                                -9-
       Case: 3:20-cv-00249-wmc Document #: 3 Filed: 03/18/20 Page 10 of 16



(extending deadline to count votes after UOCAVA challenge); United States v. Cunningham,

No. 3:08-cv-709, 2009 WL 3350028, at *4 (E.D. Va. Oct. 15, 2009) (same).

        No “precise interest” Wisconsin articulates can justify the burdens the Challenged

Provisions inflicts on its voters. Anderson, 460 U.S. at 789. First, while the State has an interest

in identifying a deadline for voter registrations, it has no precise interest in limiting voter

registrations after today to only in-person registrations. In fact, the State offers same-day voter

registration, in-person voter registration at municipal clerks’ offices through April 3, Wis. Stat.

6.29(2)(a), and is equipped to process registrations as late as Election Day. This limitation to

only in-person registrations is all the more puzzling when the state itself has issued a press

release identifying near record-breaking levels of absentee ballot requests—indicating that the

electorate justifiably fears in-person interactions at the polling place or city hall. Ex. 3.

        Second, while Wisconsin has interests in preventing voter fraud and ensuring electoral

integrity, these interests do not justify the severe burden of requiring registrants and voters to

seek out scanners, copiers, and printers during a global pandemic. The state’s interests can be

solved by far less risky means. For instance, a voter must already sign a comprehensive

certificate on absentee ballots stating she is a resident of the locality from where she is voting.

Wis. Stat. § 6.87(2). This certificate is subject to penalties for false statements. Id.

        Finally, while the state has an interest in ensuring the finality of elections, rejecting

validly cast ballots that happen to arrive after 8:00 p.m. on Election Day does not serve that

interest. In fact, this purported state interest is undercut by Wisconsin’s own processes. Ballots

are still being processed long after Election Day. For instance, voters who cast provisional

ballots have until 4:00 p.m. on the Friday after Election Day to cure them, while local boards of

canvassers have until 9:00 a.m. on the Monday following Election Day to record and count the




                                                 - 10 -
       Case: 3:20-cv-00249-wmc Document #: 3 Filed: 03/18/20 Page 11 of 16



cured ballots. See Wis. Stat. § 6.97(3)–(4). County clerks need not deliver the election’s results

to the State Election Commission until “no later than 9 days after each primary.” Wis. Stat. §

7.60(5). Even more, Wisconsin does not need to complete the canvassing following the “spring

election” at issue here until May 15—more than five weeks after Election Day. Wis. Stat. §

7.70(3)(a). There is, then, ample time to accept and count validly cast absentee ballots that are

postmarked by Election Day but arrive at some point thereafter. Doing so would not violate

Wisconsin’s interest in finality of elections.

           b. Plaintiff is likely to succeed on their Procedural Due Process claim.

       Plaintiff is also likely to succeed on its procedural due process claim. Wisconsin cannot

deprive any person of liberty without “due process of law,” U.S. Const. amend. XIV, § 1. In the

current environment of self-quarantines, the shuttering of significant portions of the national and

global economies, and social distancing amidst an extraordinary global pandemic, the

Challenged Provisions do just that because they operate to deprive voters’ liberty interest in

voting without process.

       Courts must first consider “‘private interest that will be affected by the official action.’”

Boyd v. Owen, 481 F.3d 520, 525 (7th Cir. 2007) (quoting Mathews v. Eldridge, 424 U.S. 319,

335 (1976)). Next, courts must consider the “fairness and reliability” of the existing procedures

and the “probable value, if any, of additional procedural safeguards.” Mathews, 424 U.S. at 343.

Finally, courts assess the public interest, “includ[ing] the administrative burden and other

societal costs that would be associated with” additional or substitute procedures. Id. at 347.

       Each of these factors weighs heavily in Plaintiff’s favor here. First, the right to vote is

unquestionably a liberty interest and cannot be “confiscated without due process.” Raetzel v.

Parks/Bellemont Absentee Election Bd., 762 F. Supp. 1354, 1357 (D. Ariz. 1990). This liberty

interest extends to by-mail voting in Wisconsin. See, e.g., Saucedo v. Gardner, 335 F. Supp. 3d


                                                 - 11 -
       Case: 3:20-cv-00249-wmc Document #: 3 Filed: 03/18/20 Page 12 of 16



202, 215 (D.N.H. 2018) (“voter has a sufficient liberty interest once ‘the State permits voters to

vote absentee.’”) (quoting Zessar v. Helander, 2006 WL 642646, at *5 (N.D. Ill. Mar. 13,

2006)).

          Second, the degree of deprivation resulting from the Challenged Provisions is

extraordinarily high. This deprivation is neither hypothetical nor speculative; it is happening

each day that the coronavirus spreads, governments respond to the growing threat, and

individuals opt to take extraordinary precautions to avoid the pandemic in the form of physical

isolation. Already, Wisconsin voters have requested—and continue to request—record levels of

absentee voting. See Ex. 6.

          Third, the Challenged Provisions are neither fair nor reliable in the context of a growing

global pandemic. The administrative burden on Wisconsin in waiving the proof of residency

requirement and extending the deadline for electronic and by-mail voter registrations, waiving

the photo identification requirement for absentee ballot applications, and extending time in

which a likely avalanche of absentee ballots may be received and counted is marginal compared

to the deprived liberty interest. Mathews, 424 U.S. at 335.

   B. An injunction is necessary to avoid irreparable harm.

          The Challenged Provisions operate to inflict two irreparable harms on Wisconsin voters.

First, it results in disenfranchisement. Disenfranchisement constitutes irreparable injury. Obama

for Am. v. Husted, 697 F.3d 423, 436 (6th Cir. 2012); LOWV, 769 F.3d at 247 (“Courts routinely

deem restrictions on fundamental voting rights irreparable injury.”) (citations omitted); see also

Elrod v. Burns, 427 U.S. 347, 373 (1976) (explaining that the loss of constitutional “freedoms . .

. unquestionably constitutes irreparable injury”). Once the election comes and goes, “there can be

no do-over and no redress.” LOWV, 769 F.3d at 247. The Seventh Circuit has recognized that

once a constitutional violation has been demonstrated, no further showing of irreparable injury is


                                                 - 12 -
          Case: 3:20-cv-00249-wmc Document #: 3 Filed: 03/18/20 Page 13 of 16



necessary. Ezell, 651 F.3d at 699 (infringement on constitutional rights caused irreparable harm);

see also Preston v. Thompson, 589 F.2d 300, 303 n.4 (7th Cir. 1978) (“The existence of a

continuing constitutional violation constitutes proof of an irreparable harm.”).

          Second, the Challenged Provisions contribute to public health risks. They operate to

encourage determined registrants and voters to venture out into the world and interact face-to-

face with people—despite what numerous governmental entities are warning against doing. At

worst, the Challenged Provisions risk exposing Wisconsinites to an ailment that has already

claimed thousands of lives internationally. Cf. Harris v. Bd. of Supervisors, 366 F.3d 754, 766

(9th Cir. 2004) (affirming preliminary injunction barring county from closing hospital because

doing so would cause irreparable harm to patients and cause “exacerbation of the current

overcrowded situation and additional suffering . . . avoided” by enjoining closure). The Seventh

Circuit has recognized that “the denial of injunctive relief after a district court has found a risk of

imminent and substantial danger to public health or to the environment should be rare.” LAJIM,

LLC v. Gen. Electric Co., 917 F.3d 933, 942 (7th Cir. 2019). Plaintiffs’ attachments show that

the risk of substantial danger to the public health is substantial, imminent, and ongoing. See Exs.

1–2, 4.

   C. Traditional legal remedies will not adequately protect Plaintiffs’ rights.

          Because members and constituents of Plaintiffs face the inability to register and vote

without exposing themselves to the coronavirus and negatively impacting the public health,

traditional legal remedies are inadequate. The Seventh Circuit has presumed that money damages

cannot adequately remedy a constitutional violation. Christian Legal Soc’y v. Walker, 453 F.3d

853, 859 (7th Cir. 2006) (reversing denial of preliminary injunction on complaint alleging First

Amendment claims). More specifically, money damages cannot cure disenfranchisement post

hoc. Cf. Frank v. Walker, 196 F. Supp. 3d 893, 904 (E.D. Wis. 2016) (finding, where plaintiffs


                                                 - 13 -
       Case: 3:20-cv-00249-wmc Document #: 3 Filed: 03/18/20 Page 14 of 16



faced violations of their voting rights in elections that might occur before the resolution of their

claims, “traditional legal remedies, such as monetary damages, would be inadequate”). Given the

close proximity of the primary election, it is certain than an election will occur, necessitating

action from this Court to ensure that Plaintiffs’ voters’ and constituents’ rights are not violated.

   D. The balance of hardships weighs in favor of an injunction.

       The balance of the equities favors Plaintiff. On the one hand, an injunction would protect

the health of the public. An injunction would also prevent disenfranchisement by removing

barriers to voting during a time of an unprecedented public health crisis. On the other hand, the

state will have a handful more administrative tasks. But mild inconvenience is outweighed by the

vindication of constitutional rights. See Taylor v. Louisiana., 419 U.S. 522, 535 (1975) (holding

“administrative convenience” cannot justify practices that impinge upon fundamental rights); see

also Ga. Coal. for People’s Agenda, Inc. v. Kemp, 347 F. Supp. 3d 1251, 1268 (N.D. Ga. 2018)

(holding increased administrative burden of “disseminating information” and “training poll

managers. . . is minimal compared to the potential loss of a right to vote”); United States v.

Georgia, 892 F. Supp. 2d 1367, 1377 (N.D. Ga. 2012) (“[t]he potential hardships that Georgia

might experience are minor when balanced against the right to vote, a right that is essential to an

effective democracy.”); Fla. Democratic Party, 2016 WL 6090943, at *26 (“Any potential

hardship [to the state] imposed by providing the same opportunity . . . for [] voters pales in

comparison to that imposed by unconstitutionally depriving those voters of their right to vote and

to have their votes counted.”).

       Here, Wisconsin law does not require counties begin their canvass until one week after

Election Day. Wis. Stat. § 7.60(3). The law also provides that county clerks must deliver the

results to the state election commission “no later than 9 days after each primary . . .” Wis. Stat. §

7.60(5). Even more, the state need not complete its canvass until May 15. See Wis. Stat. §


                                                - 14 -
          Case: 3:20-cv-00249-wmc Document #: 3 Filed: 03/18/20 Page 15 of 16



7.70(3)(a). There is, in short, ample time for the modest administrative tasks that an injunction

would require—tasks far outweighed by the protection of voting rights and to benefit public

health.

   E. An injunction is in the public interest.

          Without question, an injunction that is aimed to protect the public from more exposure to

the coronavirus and avoid disenfranchisement is in the public interest. “[I]njunctions protecting

First Amendment freedoms are always in the public interest.” Christian Legal Soc’y, 453 F.3d at

859. “The vindication of constitutional rights . . . serve[s] the public interest almost by

definition,” including specifically when the right at issue is the right to vote. League of Women

Voters of Fla. v. Browning, 863 F. Supp. 2d 1155, 1167 (N.D. Fla. 2012). This is because the

public has a “strong interest in exercising the fundamental political right to vote.” Purcell, 549

U.S. at 4. In sum, “[t]he public interest . . . favors permitting as many qualified voters to vote as

possible.” Obama for Am. v. Husted, 697 F.3d 423, 437 (6th Cir. 2012). Enjoining the

Challenged Provisions here would do precisely do—allow as many qualified Wisconsinites as

possible to safely vote.


                                         V.    CONCLUSION

          For the reasons stated, Plaintiffs respectfully request that the Court issue a temporary

restraining order and a preliminary injunction that: (1) requires defendants to extend Wisconsin’s

electronic and by-mail registration deadline at least from March 18, 2020 up to and including

April 3, 2020); (2) enjoins the enforcement of Wis. Stat. § 6.34’s proof of residency requirement

for voter registrations; (3) enjoins the enforcement of Wis. Stat. §§ 6.86 - 87 photo identification

requirements for absentee ballot requests until the COVID-19 crisis is over; and (4) prohibits




                                                 - 15 -
      Case: 3:20-cv-00249-wmc Document #: 3 Filed: 03/18/20 Page 16 of 16



defendants from rejecting ballots that are postmarked before or on Election Day that arrive

within ten days of Election Day.


                                              Respectfully submitted,


                                               /s/ Bruce V. Spiva
                                               Marc E. Elias
                                               John Devaney
                                               Bruce V. Spiva
                                               Amanda R. Callais
                                               Zachary J. Newkirk*
                                               PERKINS COIE LLP
                                               700 Thirteenth St., N.W., Suite 600
                                               Washington, D.C. 20005-3960
                                               Telephone: (202) 654-6200
                                               Facsimile: (202) 654-9959
                                               melias@perkinscoie.com
                                               acallais@perkinscoie.com
                                               scommand@perkinscoie.com

                                               Charles G. Curtis, Jr.
                                               Sopen B. Shah
                                               PERKINS COIE LLP
                                               33 East Main Street, Suite 201
                                               Madison, Wisconsin 53703-3095
                                               Telephone: (608) 663-7460
                                               Facsimile: (608) 663-7499
                                               CCurtis@perkinscoie.com
                                               SShah@perkinscoie.com

                                                Counsel for the Plaintiffs
                                               *Motion for Admission Forthcoming




                                              - 16 -
